UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7152


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

COREY MAXEY, a/k/a Rosedog,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:98-cr-00014-FPS-2)


Submitted:    November 13, 2008            Decided:   November 20, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Maxey, Appellant Pro Se.      Sharon Lynn Potter, United
States Attorney, Samuel Gerald Nazzaro, Jr., John Castle Parr,
Assistant United States Attorneys, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Corey Maxey appeals the district court’s order denying

his   motion    to   modify     his    sentence    pursuant   to    18    U.S.C.

§ 3582(c)(2)(2000).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by    the    district    court.         See   United    States      v.     Maxey,

No. 5:98-cr-00014-FPS-2 (N.D.W. Va. June 23, 2008).                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2